Case: 13-11846   Date Filed: 01/08/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11846
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 7:12-cv-00800-LSC



TERESA D. SCOTT-BOLTON,

                                                           Plaintiff-Appellant,

                                   versus

STATE OF ALABAMA BOARD OF
PARDONS & PAROLES,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (January 8, 2014)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
                Case: 13-11846   Date Filed: 01/08/2014    Page: 2 of 4


       Teresa Scott-Bolton appeals the district court’s grant of summary judgment

to the Alabama Board of Pardons and Paroles (“the Board”) for her claim of

discrimination under the Rehabilitation Act, pursuant to 29 U.S.C. § 794(a). On

appeal, she argues that the district court erred when it determined that the Board

did not have a duty to hire her for the probation specialist position. After careful

review, we affirm.

       We review a district court’s grant of summary judgment de novo,

considering the evidence and reasonable inferences in favor of the non-moving

party. Ellis v. England, 432 F.3d 1321, 1325 (11th Cir. 2005). Summary judgment

is appropriate if there is no genuine issue of material fact and the movant is entitled

to judgment as a matter of law. Id.; see also Fed.R.Civ.P. 56. Additionally, “the

law is by now well settled in this Circuit that a legal claim or argument that has not

been briefed before the court is deemed abandoned and its merits will not be

addressed.” Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330

(11th Cir. 2004).

       The Rehabilitation Act provides the following protection for persons facing

a disability:

       No otherwise qualified individual with a disability in the United States . . .
       shall, solely by reason of her or his disability, be excluded from the
       participation in, be denied the benefits of, or be subjected to discrimination
       under any program or activity receiving Federal financial assistance or under
       any program or activity conducted by any Executive agency or by the United
       States Postal Service.
                                          2
               Case: 13-11846     Date Filed: 01/08/2014    Page: 3 of 4




29 U.S.C. § 794(a). To establish a prima facie case for discrimination under the

Rehabilitation Act, the plaintiff must show: “(1) she had a disability; (2) she was

otherwise qualified for the position; and (3) she was subjected to unlawful

discrimination as the result of her disability.”        Garrett v. Univ. of Ala. at

Birmingham Board of Trustees, 507 F.3d 1306, 1310 (11th Cir. 2007). If an

individual is deemed disabled but not otherwise qualified for the position during

the relevant time frame, the employer is not required to create a new position as a

way to accommodate the disability. Sutton v. Lader, 185 F.3d 1203, 1210 (11th

Cir. 1999) (“employers are not required to create positions specifically for the

handicapped employee”) (quotation omitted).

      Here, Scott-Bolton has abandoned almost all of her arguments on appeal,

because she did not raise those arguments in her brief. See Access Now, 385 F.3d

at 1330. Thus, the only issue before us is whether the Board was required to hire

her in the position as a probation specialist. As the record shows, however, the

district court determined that although Scott-Bolton was disabled, it was

undisputed that Scott-Bolton resigned her position on October 6, 2011, and that the

probation specialist position was not announced until October 26, 2011. Because

the position was not in existence at the time Scott-Bolton resigned, the Board was

not obligated to notify or hire her in that position, or create the position for her as a

way to accommodate her disability. Sutton, 185 F.3d at 1210.
                                           3
     Case: 13-11846   Date Filed: 01/08/2014   Page: 4 of 4


AFFIRMED.




                              4